EXHIBIT 10.1

INTERDIGITAL, INC.
TERM SHEET FOR RESTRICTED STOCK
(Supplemental Award)

InterDigital, Inc. (the “Company”), hereby grants to Grantee named below the
number of shares of restricted stock specified below (this “Award”), upon the
terms and subject to the conditions set forth in this Term Sheet, the Plan
specified below (the “Plan”) and the Standard Terms and Conditions (the
“Standard Terms and Conditions”) adopted under the Plan and provided to Grantee,
each as amended from time to time. Each share of restricted stock subject to
this Award represents the right to receive one share of the Company’s Common
Stock, subject to the conditions set forth in this Term Sheet, the Plan and the
Standard Terms and Conditions. This Award is granted pursuant to the Plan and is
subject to and qualified in its entirety by the Standard Terms and Conditions.
Capitalized terms not defined herein have the meanings set forth in the Plan or
Standard Terms and Conditions.

      Plan:  
This Award is granted pursuant to the
Company’s 2009 Stock Incentive Plan.
   
 
Name of Grantee:  


   


Grant Number:  


   


Grant Date:  


   


Number of Shares of Restricted Stock
Subject to This Award:  



   


Restrictions:  
Grantee shall not be permitted to
sell, transfer, pledge or assign the
restricted stock during the
Restricted Period.
   
 
Restricted Period:  
The Restricted Period begins on the
Grant Date and ends on the first
anniversary of the Grant Date.
   
 

By accepting this Term Sheet, Grantee acknowledges that he or she has received
and read, and agrees that this Award shall be subject to, the terms of this Term
Sheet, the Plan and the Standard Terms and Conditions.

 
INTERDIGITAL, INC.
BY:     
William J. Merritt, President and CEO

 
GRANTEE

